EXAMINER’S AMENDMENT/COMMENT

Response to Remarks
Applicant’s remarks, see pages 6-8, filed 2022.01.10, with respect to the rejection of claims 1, 4, 7-9 and 11 have been fully considered and are persuasive.  The rejection of claims 1, 4, 7-9 and 11 has been withdrawn. 
The amended title is acceptable and the objection is withdrawn.
Claims 1, 4, 8-9 and 11 remain. 

Allowable Subject Matter
Claims 1, 4, 8-9 and 11 are allowed. The following is an examiner’s statement of reasons for allowance: claims 1, 4, 8-9 and 11 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 

    PNG
    media_image1.png
    490
    614
    media_image1.png
    Greyscale

The closest art of record is US 5,560,207 which discloses a centrifugal compressor (fig. 5 provided above for convenience shows a turbocharger including a centrifugal compressor), comprising: a housing (fig. 5);  an impeller rotatably (512) disposed within the housing (fig. 5);  a rotational shaft (506) connected to the impeller (512); and a bearing member (pair of 509) supporting the rotational shaft in the housing (fig. 5 shows 509 support 506 in the housing), wherein an oil flow passage (oil feed conduit 702) through which oil flows (col. 6, lns. 48-64) is 
The prior art does not teach or fairly suggest the claims as amended. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as each further discloses a state of the art.

    PNG
    media_image2.png
    585
    743
    media_image2.png
    Greyscale


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Todd Newton, Esq. whose telephone number is (313) 446-4899. The examiner can normally be reached 0700-1500 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody LEE can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. Todd Newton, Esq.
Primary Examiner
Art Unit 3745



/J. Todd Newton, Esq./Primary Examiner, Art Unit 3745                                                                                                                                                                                                        1/10/2022